Citation Nr: 1622481	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  03-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities claimed to have been sustained during VA in-patient treatment in October and November 1975.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1947 to August 1948 and from October 1950 to July 1952.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have been sustained during hospitalization in a VA hospital in October and November 1975 was denied in a September 2000 Board decision.  The Veteran's motion for reconsideration of that Board decision was denied in March 2003.
 
2.  The additional evidence submitted to reopen the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have been sustained during hospitalization in a VA hospital in October and November 1975 is not so significant that it must be considered in order to fairly decide the merits of the claim.





CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have been sustained during hospitalization in a VA hospital in October and November 1975 is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a).

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In April 2006, the issue of whether new and material evidence had been submitted to reopen the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have been sustained during hospitalization in a VA hospital in October and November 1975, was denied in an April 2006 decision.  In a December 2007 Joint Motion for Partial Remand, the parties found that the Veteran was provided inadequate notice pursuant to Kent, and the matter was remanded for the Veteran to receive appropriate notice.  Following an August 2008 Board remand, the Veteran was provided the requisite notice of the information and evidence needed to reopen his claim in November 2010, including notifying the Veteran of the need to submit new and material evidence and providing the Veteran with the definition of new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).  The matter was subsequently readjudicated in a June 2012 Supplemental Statement of the Case.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of this notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran was also provided with a Veterans Health Administration (VHA) medical opinion in conjunction with the claim on appeal in January 2006.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

New and Material Evidence 

Initially, the Board recognizes that the RO reopened the Veteran's claim and denied it on the merits in the December 2015 Supplemental Statement of the Case.  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Id.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have been sustained during hospitalization in a VA hospital in October and November 1975 was denied by the Board in September 2000 on the basis that no disability was shown to have been either cause or aggravated during, or as a result of, VA hospital treatment in October and November 1975.  The Veteran subsequently filed a motion for reconsideration, which was denied in March 2003.  The September 2000 Board decision therefore became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156, 20.1100.  

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

There has been a regulatory change with respect to new and material evidence, which applies prospectively to all claims made on or after August 29, 2001.  See 38 C.F.R. § 3.156(a) (2004).  Because the veteran filed his claim to reopen the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have been sustained during hospitalization in a VA hospital in October and November 1975 prior to August 29, 2001, the earlier version of the law is applicable in this case. 

According to the relevant VA regulation, [n]ew and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001). 

Prior to 1991, 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) provided that [w]here any veteran suffers an injury, or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation...awarded under any of the laws administered by [VA], or as the result of having submitted to an examination under any such law, and not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation...shall be awarded in the same manner as if such disability, aggravation or death were service-connected.  38 U.S.C.A. 1151 (West 1991). 

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a portion of the regulation utilized in deciding claims under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  The United States Supreme Court in affirming the Court's decision held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  Id.  

In March 1995, VA published amended regulations to conform to the Supreme Court decision.  The revised provisions of 38 C.F.R. § 3.358 stated that where it is determined that there is additional disability resulting from an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability.  38 C.F.R. § 3.358 (1995). 

Subsequently, the provisions of 38 U.S.C.A. § 1151 were amended, effective October 1, 1997, to include the requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991).  However, in a precedent opinion, the VA Office of General Counsel held that all claims for benefits under 38 U.S.C.A. § 1151 filed before October 1, 1997 must be adjudicated under the code provisions as they existed prior to that date.  See VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).   

The evidence of record at the time of the September 2000 Board decision consisted of the Veteran's service treatment records; private medical records dated from February 1975 to November 1998; VA medical records dated from June 1975 to December 1999; a December 1980 transcript of a Social Security Administration  hearing; statements in support of the Veteran's claim, primarily from family members, dated from August 1981 to August 1987; RO and Board hearing transcripts dated from August 1981 to September 1997; and statements by and on behalf of the Veteran. 

The Veteran's service treatment records reveal that the veteran injured his left knee during basic training; his clinical evaluation was essentially normal on his final discharge medical examination report dated in July 1952. 

The Veteran was hospitalized at St. Elizabeth Hospital in February 1975 with complaints of headaches, dizziness, diplopia, and occasional numbness of the fingers of both hands since a head injury seven years earlier.  X-rays of the skull did not show any significant pathology.  The impression was rule out intracranial aneurysm. 

The Veteran was hospitalized at a VA hospital from June to July 1975 with left knee problems and a history of headaches and dizziness.  While hospitalized, he had what was considered a petite mal seizure and was started on the medications phenobarbital and Dilantin.  The discharge diagnoses included status post skull fracture, now with epileptic seizures. 

It was noted on VA examination in August 1975 that the Veteran had a history of head injury in August 1968, when he was hit on the head with a crane hook at work.  The diagnosis was residual head injury, with cerebral concussion and probable skull fracture of the left frontal region in the left orbital ridge, according to history. 

According to the Hospital Summary, the Veteran was hospitalized at a VA hospital from October to November 1975, with initial complaints of left knee pain and locking.  He was to undergo an arthroscopic evaluation.  He also had a history of seizures.  It was reported that his phenobarbital and Dilantin levels had been suboptimal.  A brain scan and skull x-rays were normal; an electroencephalogram (EEG) showed a left temporal focus.  The Veteran's surgery was delayed and his phenobarbital and Dilantin doses were increased.  The Veteran became increasingly somnolent and somewhat depressed.  On November 14, the Veteran fell but was not 
unconscious and "may have had either a seizure or became dizzy while standing at the foot of the bed."  He incurred a small laceration of the upper lip that did not require sutures.  Neurologic examination and skull x-rays were normal.  The Veteran became uncooperative and refused to take his antiseizure medications because he felt that they were the cause of his fall.  It was noted that phenobarbital and Dilantin levels had been elevated two days prior to the fall; however, his medications had also been decreased to below therapeutic levels. 

According to the daily VA hospital records for the Veteran's hospitalization in October and November 1975, blood levels of phenobarbital and Dilantin on October 30 were 0.3 and 0.5 milligrams (mg.) respectively.  It was felt on October 31, that the medications should be increased to obtain blood levels of 1.5-2.  Blood levels on November 11 were 4.1 mg. percent for phenobarbital and 2.3 mg. percent for Dilantin.  The Veteran fell on November 14 while trying to get from bed to his wheelchair.  It was noted that the side rails were up.  He incurred a laceration of the upper lip and complained of left thumb pain and headaches and dizziness.  He was reported on the morning of the November 15 to be very drowsy.  He complained of weakness and dizziness on November 15 and November 16.  It was noted on November 16, that his gold inlay tooth filling came out of his mouth and was given to his wife.  Although he refused to take phenobarbital and Dilantin in the morning, he took them in the afternoon. 

The Veteran was hospitalized at a private facility in December 1977 for evaluation.  No Dilantin or barbiturates were found in his blood.  An EEG was normal with frequent brief episodes of normal drowsy pattern.  It was noted that the Veteran continued to sleep excessively during his hospitalization.  The final diagnoses were acute cervical strain and hypersomnia of unknown etiology. 

A December 1979 statement from P.J.M., M.D., the Veteran's primary care physician, revealed that the Veteran had been involved in an industrial accident in August 1968 when he was struck on the side of the face and head with a traveling crane, causing fracture of the bones of the right side of the face, headaches, and episodes of severe dizziness.  He returned to work but was hurt in a fall at work in February 1969, which he attributed partly to dizziness.  He was considered totally and permanently disabled due to severe trauma. 

According to an August 1981 statement from D.R.B., who was in the bed across from the Veteran during hospitalization beginning in October 1975, he heard the Veteran ask his doctor to decrease the amount of phenobarbital and Dilantin that the Veteran was receiving but the doctor refused.  Additionally, D.R.B. reported that the Veteran's condition deteriorated during hospitalization to the point that he was sleeping almost all the time and could not leave the hospital under his own power.  Subsequent statements from the Veteran's family, dated from 1984 to 1987, are to the effect that the veteran was in good physical condition when he went to the VA hospital in October 1975 but got significantly worse during his hospitalization, including extreme weakness, difficulty feeding himself, and being asleep most of the time. 

The Veteran testified at his personal hearings at the RO and the Board between August 1981 and September 1997 that he was given too much phenobarbital and Dilantin by VA during his hospitalization in October and November 1975 and that this overdose resulted in permanent disability, including narcolepsy and weakness of the extremities. 

According to a May 1985 statement from Dr. P.J.M., the Veteran had narcolepsy that developed after VA hospitalization. 

According to a September 1997 statement from Dr. R.L.G., who had been treating the Veteran for narcolepsy, the Veteran gave a history of excessive sleeping and difficulty carrying out his daily activities since he was given an overdose of phenobarbital and Dilantin during VA hospitalization in October and November 1975.  Dr. R.L.G. noted that a review of the VA hospital records at that time showed blood levels of the Phenobarbital and Dilantin that would be considered toxic until his medications were adjusted.  Neurological examination was normal except for hypersomnolence.  Dr. R.L.G. concluded that, within a reasonable degree of medical certainty, it was probable that the Veteran was toxic on Dilantin, did fall and sustain a cerebral concussion, and has continued to have signs and symptoms of narcolepsy.  It was his opinion that there was a causal relationship between the Veteran's fall during hospitalization at a VA facility in 1975 and his current condition. 

The Veteran was evaluated by a VA physician in April 1999 for epilepsy and narcolepsy.  After reviewing the claims files, including Dr. R.L.G.'s statement, and examining the Veteran, the VA examiner concluded that it was extremely unlikely that any side effects of phenobarbital and Dilantin, including dizziness and headaches, would last beyond the Veteran's prescription; and that the Veteran's complaints of dizziness and headaches preceded the October 1975 hospitalization and appeared to stem from the head trauma at work, which was probably the cause of the left temporal focus found on EEG in 1975.  The VA examiner also concluded that the Veteran's hypersomnolence was very unlikely to have been caused by his hospital fall in 1975 because he fell on his face and mental and other studies done at the time were negative; because there was no loss of consciousness noted in the clinical records; and because the complaints of hypersomnolence predated the fall by at least a few days and the dosages of phenobarbital and Dilantin had been reduced two days prior to the fall. 

A May 1999 magnetic resonance imaging of the brain showed mild diffuse atrophy with no focal findings or abnormal enhancement.  A May 1999 neuropsychological evaluation concluded that the Veteran did not appear to have dementia and did not exhibit evidence of somnolence during testing.  It was recommended that he be given medication for his depression and fatigue.

Regarding the evidence received since September 2000, it consisted of statements from private physicians dated in July 2002 and September 2003, private treatment records dated from December 2003 to February 2004, a report of a March 2001 private sleep study, a transcript of the Veteran's April 2005 Board hearing, a January 2006 VHA opinion, various medical excerpts on phenobarbital and narcolepsy, and statements by and on behalf of the Veteran. 

A July 2002 statement from Dr. W.S., the Veteran's optometrist, indicated that the Veteran was first seen in July 2001 for complaints of red, irritated eyes that "burn and hurt."  He was assessed as having conjunctivitis.  

A "PDRhealth" printout from the internet in June 2003, provided a definition of phenobarbital, along with warnings, side effects, and recommended dosages of the medication.  

A September 2003 statement from Dr. A.P., an ophthalmologist, noted that the Veteran had a biopsy of a suspicious lesion on his right lower lid, which turned out to be positive for basal cell carcinoma.  The Veteran also had constant complaints of sensitive, burning, and irritated eyes.  Dr. A.P. indicated that these symptoms were due to dry eyes.  

In various statements to the Board and during his April 2005 Board hearing, the Veteran stated that during VA hospitalization in October and November 1975, he received an overdose of phenobarbital and Dilantin, and due to this overdose he fell and injured himself while attempting to get out of bed.  He indicated that his teeth were knocked loose and destroyed, and that he developed sleepiness, narcolepsy, weakness, loss of energy, and eye problems.  He also indicated while in the hospital he was sleeping over 20 hours a day.

According to the January 2006 VHA opinion from a staff neurologist, who reviewed the claims file, it was highly unlikely that the Veteran's current somnolence/narcolepsy was causally related to treatment he received during VA hospitalization in October and November 1975, to include his use of phenobarbital and Dilantin and/or his fall, because the mildly elevated drug levels during hospitalization would not have a chronic effect and the fall appeared to be too minor to result in post-traumatic hyper-somnolence.

Private treatment records from the Vista Center, show the Veteran was admitted as a short-term resident in August 2007 for treatment for various medical disabilities including a left knee disability, along with depression and anxiety.

In May 2014, the Veteran's attorney at the time submitted a Narcolepsy Fact Sheet from the National Institute of Health (NIH), National Institute of Neurological Disorders and Stroke.  The fact sheet defined narcolepsy, described its symptoms, and the treatments that were available.  The Veteran's attorney pointed out that the fact sheet also reflected that "exposure to toxins" was one of a few of the many factors that "may exert direct or indirect effects on the brain, thereby possibly contributing to disease development."     

In January 2015, the Veteran submitted various newspaper articles, including articles about officials from various states having used pentobarbital as a new lethal injection drug.  The Veteran also submitted private treatment records from the Cleveland Clinic Foundation, which show that in March 2001, the Veteran underwent a sleep study and was diagnosed with moderately obstructive sleep apnea and abnormal sleep architecture.  A multiple sleep latency test was suggestive of hypersomnia.   

As discussed above, in order for the Veteran's claim to be reopened, new and material evidence must be of record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that there must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The claim was denied by the Board in September 2000 because the evidence did not show that any disability was caused or aggravated during, or as a result of, the Veteran's period of hospitalization in October and November 1975. 

According to the applicable version of 38 U.S.C.A. § 1151, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.

The evidence received since September 2000, while new (in that they were not previously associated with the record), are not material evidence.  They do not show that any additional disability resulted from VA hospitalization in October and November 1975.  

In particular, the January 2006 VHA opinion, concluded after review of the pertinent evidence, that it was highly unlikely that the Veteran's current problem with somnolence/narcolepsy was causally related to treatment he received during VA hospitalization in October and November 1975, to include his use of phenobarbital and Dilantin and/or his fall, because the mildly elevated drug levels during hospitalization would not have a chronic effect and the fall appeared to be too minor to result in post-traumatic hypersomnolence.

In addition, the newspaper articles submitted in January 2015 discuss the use of pentobarbital (a different drug than phenobarbital) as a lethal injection drug.  The "PDRhealth" printout from June 2003 and the NIH Narcolepsy Fact Sheet submitted in May 2014, do not show that the Veteran incurred a disability due to VA hospitalization in October and November 1975.  Although the Narcolepsy Fact Sheet included the statement that "exposure to toxins" was one of a few of the many factors that "may exert direct or indirect effects on the brain, thereby possibly contributing to disease development," this statement is not material evidence, as the Veteran has contended that an overdose of medications caused him to fall and result in disability, not an exposure to toxins.    

The Board has also considered the Veteran's new lay statements that an overdose of medications during VA treatment caused him additional disability, but these statements, were merely cumulative of his statements of record at the time of the previous September 2000 Board decision.

In sum, the additional evidence received since the September 2000 Board decision is not so significant that it must be considered in order to fairly decide the merits of the claim.  Because the evidence submitted since September 2000 is not new and material, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for disabilities claimed to have been sustained during hospitalization in a VA hospital in October and November 1975 is not reopened and the benefit sought on appeal remains denied.   

As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disabilities claimed to have been sustained during hospitalization in a VA hospital in October and November 1975 not having been submitted, the claim is not reopened and the benefit sought on appeal remains denied.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


